Citation Nr: 1447748	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in an August 2012 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim on appeal.  

In this regard, the Board notes that the Veteran's service treatment records show he complained of back pain in October 1972.  At the August 2012 Travel Board hearing, the Veteran testified that he continued to experience back pain during his active service, but that he self-treated the condition with aspirin.  Since separation from active service, he testified that he has continued to have back pain.  Notably, the evidence also shows that since service, the Veteran has been employed as a heavy equipment mechanic for a coal company for approximately 30 years, and he suffered a work-related injury in January 2003.  He has also submitted lay statements from service members, as well as testimony from his spouse, that report witnessing the Veteran's complaint of back pain during active service.  The Board finds the Veteran's statements, and the supporting statements, to be credible with regard to the experience of back pain during service and since service.  

The Veteran was afforded a VA examination in March 2011.  The diagnosis provided was intervertebral disc syndrome.  It was opined that the fall/event during active service was not severe, prolonged, or repetitive enough to cause his current back disability.  It was further related that his current back disability was due to a degenerative process and not an acute injury from 1972.  In support of this reasoning, the examiner noted that the Veteran has degenerative bone and joint disease in areas outside of the back, indicating a generalized degenerative process is involved in his body, and is most likely the cause of his current back disability.  The examiner also noted that the Veteran has worked as a heavy equipment mechanic for 40 years, which involved daily repetitive lifting of heavy equipment and most likely the most contributing factor to his current back disability.  It was further noted that there was a documented work-related injury in 2003, and most likely an important cause of his current back condition.  

The Board finds that this examination was inadequate for a couple of reasons.  First, the opinion provided appears to be based on an incomplete/inaccurate factual background as the examiner did not address the Veteran's complaint and treatment for back pain after service and prior to his work-related injury and claim for compensation.  See, e.g., October 1994 private treatment records.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  Moreover, the Board notes that at the August 2012 hearing, the Veteran testified that he complained of and sought treatment for his back in January and June 1974, but that the complaints were not noted by the examining physician/officer.  Notably, review of his service treatment records does indeed show that in January 1974, he went to receive treatment and nothing was noted to have been treated, but it is clear that he nonetheless went to have something treated.  Secondly, the examiner did not adequately consider the Veteran's competent and credible lay statements regarding his symptoms during and since service.  See Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010) (holding that medically competent evidence is not required in every case to indicate that a claimant's disability may be associated with the claimant's service) (citing Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010)).  Accordingly, the Board finds that the Veteran should be provided a new examination to determine the nature, onset, and etiology of any thoracolumbar spine disability found to be present.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, as the claims file is being returned, the Board further finds that any outstanding evidence regarding the thoracolumbar spine disability claim should be obtained, including Social Security Administration (SSA) records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate (physically or electronically) with the claims folder updated VA treatment records pertaining to the Veteran's thoracolumbar spine disability that are dated from March 2012.  

2. Secure all relevant administrative and medical records considered in the determination on the claim for Social Security disability benefits from the Social Security Administration.  

3. After the above has been completed, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of the Veteran's thoracolumbar spine disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not his thoracolumbar spine disability is related to or had its onset in service, noting the lay statements submitted in support of his claim regarding his symptomatology during and after active service.  
The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

4. Then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



